Citation Nr: 0424039	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-17 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of internal derangement of the right knee prior to 
November 4, 2002.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of internal derangement of the right knee from 
January 1, 2004.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee prior to January 1, 
2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 29, 1968 to 
March 5, 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent a right knee replacement in November 
2002.  He was afforded a VA examination of the right knee in 
December 2002.  The veteran appeared at a videoconference 
hearing before the undersigned Veterans Law Judge in May 
2004.  He testified that since the December 2002 VA 
examination he had reinjured his right knee and that he had 
increased pain and restricted range of motion.  Since the 
veteran has indicated that his right knee disability has 
increased in severity, a current VA examination is necessary.  
The veteran reported that he has received right knee 
treatment, and was scheduled to receive reevaluation in 
September 2004, from the University of Chicago Hospital, and 
had also received treatment from the Chicago, Illinois VA 
Medical Center (VAMC) (Westside), and from his personal 
physician.  It is apparent from a review of the veteran's 
claims file, and from the veteran's testimony, that not all 
of the pertinent records from these sources have been 
obtained.

Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary 
authorizations, contact the University of 
Chicago Clinic for Advanced Medicine, 
Hugo B. Cordova, M.D., and the Westside 
Chicago, Illinois VAMC, and request 
copies of all of the veteran's treatment 
records, both inpatient and outpatient, 
dated from April 2001.  All records 
obtained should be associated with the 
veteran's claims file.

2.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the right 
knee.  All indicated tests and studies, 
including X-rays, tests of ligament 
laxity, and range of motion studies in 
degrees, with consideration of objective 
manifestations of pain, should be 
performed.  The extent of any right knee 
instability and any evidence of locking 
should be noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed on the right knee without pain 
and the right knee range of motion 
accompanied by pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability of the right knee 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
orthopedist should also provide an 
opinion concerning the impact of the 
service-connected right knee disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claims, to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995), and to include 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




